internal_revenue_service number info release date uilc date cc psi 1-genin-107376-02 we are responding to correspondence submitted on your behalf by esquire requesting automatic late s_corporation relief pursuant to revproc_98_55 in order to establish date as the effective date for your s_corporation_election you are ineligible for relief under revproc_98_55 because the cut-off date has passed although you are outside of the scope of rev_proc we have intervened on your behalf under a separate revenue_procedure revproc_97_48 provides automatic late s_corporation relief for taxpayers who meet certain eligibility requirements based on the information provided and data furnished by the internal_revenue_service you are eligible for relief under section dollar_figure of revproc_97_48 no further action is needed on your part you should receive a notice of s_corporation acceptance from the irs within days in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two items are free and can be ordered by calling the irs also has a website www irs gov smallbiz dedicated to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
